BILL OF COSTS

                                NINTH COURT OF APPEALS
                                     09-15-00408-CV

                                    State Farm Lloyds

                                             v.

                                      Dennis Webb
      No. A-194,468 IN 58TH DISTRICT COURT, JEFFERSON COUNTY

TYPE OF FEE             CHARGE          STATUS                     BY

Filing                  $15.00          E-PAID                     Cossette R Callahan
Filing                  $15.00          E-PAID                     Jill McClure
Filing                  $10.00          E-PAID                     Cossette R Callahan
Filing                  $10.00          E-PAID                     Kristine Holubec
Filing                  $10.00          E-PAID                     Jill McClure
Filing                  $10.00          E-PAID                     Meagan Martin
Filing                  $10.00          E-PAID                     Meagan Martin
Filing                  $10.00          E-PAID                     Cossette R Callahan
Filing                  $10.00          E-PAID                     Cossette R Callahan
Filing                  $10.00          E-PAID                     Brenda K Lauve
Filing                  $10.00          E-PAID                     Jill McClure
Reporter's record       $6,834.60       PAID                       David J. Fisher
Clerk's record          $940.00         PAID                       Hampton Skelton
Statewide efiling fee   $30.00          PAID                       Skelton & Woody
Indigent                $25.00          PAID                       Skelton & Woody
Sup Ct chpter 51 fee    $50.00          PAID                       Skelton & Woody
Filing                  $100.00         PAID                       Skelton & Woody


Balance of costs owing to the Ninth Court of Appeals, Beaumont, Texas: $ 0.00
      Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CAROL ANNE HARLEY, CLERK OF THE NINTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
correct copy of the cost bill of THE COURT OF APPEALS FOR THE NINTH DISTRICT
OF TEXAS, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.
IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF
APPEALS for the Ninth District of Texas, this April 2, 2018.




                                           CAROL ANNE HARLEY
                                           CLERK OF THE COURT